Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 13, 1989, which, upon reconsideration, adhered to its prior decision assessing CompuTech Software Services, Inc. for additional unemployment insurance contributions.
The record supports the conclusion by the Unemployment Insurance Appeal Board that Compu-Tech Software Services, Inc. exercised sufficient direction and control over its data processing technicians to establish their status as employees. The evidence established, inter alia, that Compu-Tech usually paid the technicians directly, the contract agreements the technicians signed restricted their activities with Compu-Tech clients, it was Compu-Tech who solicited the clients to be serviced, the technicians were required to submit time sheets, and the technicians were paid even if Compu-Tech was not paid by the client (see, Matter of Gentile Nursing Servs. [Roberts], 65 NY2d 622; Matter of Bertsch [Intertek Servs. Corp.—Hartnett] 159 AD2d 898). Although there were factors which could have supported a contrary conclusion, the record contains substantial evidence to support the Board’s decision; it must therefore be upheld (see, Matter of Concourse Ophthalmology Assocs. [Roberts] 60 NY2d 734, 736). Compu-Tech’s remaining contentions have been considered and found to be lacking in merit.
*1041Decision affirmed, without costs. Weiss, J. P., Yesawich, Jr., Levine, Mercure and Harvey, JJ., concur.